Opinion by
Oliver, C. J.
From the testimony it appeared that an item described on the invoice as “Commission: 3%” was mistaken to be a buying commission and, therefore, was deducted on entry, when, as a matter of fact, the amount represented a discount and should have been included in the value. The true condition was not called to the petitioner’s attention until it was too late to amend the entry. Consequently, the appraised value, which included the disputed item, resulted in a value higher than that used on entry. From the examination of the record, the court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.